MEMORANDUM **
Gilberto Anaya Gutierrez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir. 2005). Reviewing de novo, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), we deny the petition for review.
We conclude that the government met its burden of demonstrating that Gutierrez is inadmissible pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(II). Gutierrez was convicted of violating California Health and Safety Code § 11351, a provision that describes only controlled substance offenses. Regardless of whether aiding and abetting is covered by the statute, Gutierrez is inadmissible for being convicted of an offense “relating to a controlled substance.” See Luu-Le v. INS, 224 F.3d 911, 915-16 (9th Cir.2000) (“[W]e have construed the ‘relating to’ language broadly.... LuuLe’s case does not involve an inchoate crime, and he was convicted of violating a law that, by its own terms, relates to controlled substances.”); see also Londono-Gomez v, INS, 699 F.2d 475, 477 (9th Cir.1983) (holding that “petitioner’s conviction for aiding and abetting the distribution of cocaine is one for violating a law relating to traffic in narcotic drugs”); cf. Gonzales v. Duenas-Alvarez, — U.S. —, 127 S.Ct. 815, 166 L.Ed.2d 683 (2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.